678 S.E.2d 665 (2009)
John MALLOY, d/b/a The Dogwood Gun Club
v.
Roy A. COOPER, III, Attorney General for the State of North Carolina; Sam Currin, District Attorney For the 9th Prosecutorial District; David S. Smith, Sheriff of Granville County; State of North Carolina.
No. 595P01.
Supreme Court of North Carolina.
June 17, 2009.
E.D. Gaskins, Raleigh, for Humane Society, Reder, et al.
Hill Allen, for Malloy.
Prior report: ___ N.C.App. ___, 673 S.E.2d 783.

ORDER
Upon consideration of the petition filed on the 20th of April 2009 by Plaintiffs (Humane Society of the US, Robert Reder, Laureen Bartfield and Cynthia Bailey) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
Denied by order of the Court in conference, this the 17th of June 2009.
HUDSON, J., recused.